     Case 4:19-cv-00226 Document 21-1 Filed on 05/06/19 in TXSD Page 1 of 1



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

DWIGHT RUSSELL, JOHNNIE PIERSON,                 §
and JOSEPH ORTUNO, on behalf of                  §
themselves and all others similarly situated,    §
                                                 §
                              Plaintiffs,        §
                                                 §
v.                                               §           CIVIL ACTION NO. 4:19-cv-00226
                                                 §           (Class Action)
                                                 §
HARRIS COUNTY, TEXAS, and                        §
SHERIFF ED GONZALEZ,                             §
                                                 §
                              Defendants.        §

                                             ORDER

       On this date, the court has considered Plaintiffs’ Unopposed Motion to Withdraw Natalia

Cornelio as Counsel. After reviewing the arguments, the Motion to Withdraw is GRANTED. It

is ORDERED that Natalia Cornelio is withdrawn as counsel of record for Plaintiffs in this case.

The Clerk is instructed to remove Ms. Cornelio from further electronic notifications for this case.




       Signed on _______________________, 2019




                                                     ________________________________
                                                     HON. LEE ROSENTHAL
                                                     UNITED STATES DISTRICT JUDGE
